Order entered February 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01657-CV

                                MARK PALLA, Appellant

                                               V.

    BIO-ONE, INC., AYDEMIR ARAPOGLU, AND TRANSTRADE, LLC, Appellees

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 10-02222-A

                                         ORDER
       The Court has before it Sheldon I. Goldstein and Teresa G. Sanchez’s February 12, 2014,

Motion for Withdrawal of Counsel for appellees Bio-One, Inc. and Transtrade, LLC, and

Meghan E. Cook’s February 10, 2014, Designation of Lead Counsel for appellees Bio-One, Inc.,

Aydemir Arapoglu, and Transtrade, LLC.

       We GRANT Sheldon I. Goldstein and Teresa G. Sanchez’s motion to withdraw as

attorneys for appellees Bio-One, Inc. and Transtrade, LLC. It is ORDERED that Sheldon I.

Goldstein and Teresa G. Sanchez are removed as attorneys for appellees Bio-One, Inc. and

Transtrade, LLC, and Meghan E. Cook is designated attorney of record for appellees Bio-One,

Inc., Aydemir Arapoglu, and Transtrade, LLC.
      The Clerk is DIRECTED to remove Sheldon I. Goldstein and Teresa G. Sanchez as

attorneys for appellees Bio-One, Inc. and Transtrade, LLC. The Clerk is further DIRECTED to

substitute Meghan E. Cook, The Law Offices of Meghan E. Cook, P.O. Box 600143, Dallas,

Texas 75360, as attorney of record for appellees Bio-One, Inc., Aydemir Arapoglu, and

Transtrade, LLC. The Clerk is further DIRECTED to send copies of this Order to Sheldon I.

Goldstein, Teresa G. Sanchez, Aydemir Arapoglu, and Meghan E. Cook.




                                               /Robert M. Fillmore/
                                               ROBERT M. FILLMORE
                                               JUSTICE